I have no quarrel with the cases cited in the last paragraph of the opinion. In all of them the injuries were suffered in the building in which the employee was required to live. I also assume that the plaintiff was in the course of her employment because that was continuous. I am unable to see, however, that the injury arose out of her employment. As was said in a somewhat similar New York case: "The claimant's trip to New York was taken exclusively to satisfy his own needs and desires. His return to the premises of his employer was part of that trip. When he arrived upon the premises of his employer no duty of his employment attached." De Muth v. Butler, 210 App.Div. 505, 206 N.Y.S. 748. So here, when the plaintiff arrived on her employer's premises, no duty of her employment attached. Her return was part of her personal excursion. Under the circumstances of this case, from the time she left her cottage until she reached it on her return she was doing nothing incident to her employment, contemplated thereby or attached thereto as a risk thereof. Mann v. Glastonbury Knitting Co., 90 Conn. 116, 96 A. 368; Reeves v. Dady Corporation, 95 Conn. 627,113 A. 162; Citas v. Grace Hospital Society, 107 Conn. 512,141 A. 649; Howe v. Watkins Bros., 107 Conn. 640,142 A. 69. I think the award should be set aside. *Page 341